 

EXHIBIT 10.1

 

[Severance Agreement — Grandfathered Senior VP Form — Dec. 2007]

 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (the “Agreement”) dated as of December 17, 2007 between
FOREST OIL CORPORATION, a New York corporation (the “Company”), with its offices
located at 707 Seventeenth Street, Suite 3600, Denver, Colorado 80202 and
                                   (“Executive”),

 

W I T N E S S E T H

 

WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company;

 

WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;

 

WHEREAS, Executive will receive and/or has received proprietary and confidential
trade secret information of the Company; and

 

WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.             Definitions.

 

                (a)           “Annual Compensation” shall mean an amount equal
to the greater of:

 

(i)            Executive’s annual base salary at the annual rate in effect at
the date of his Involuntary Termination;

 

(ii)           Executive’s annual base salary at the annual rate in effect sixty
days prior to the date of his Involuntary Termination; or

 

(iii)          Executive’s annual base salary at the annual rate in effect
immediately prior to a Change of Control if Executive’s employment shall be
subject to an Involuntary Termination within two years after such Change of
Control.

 

Notwithstanding the foregoing, if Executive’s employment shall be subject to an
Involuntary Termination within two years after such Change of Control, then the
amount determined pursuant to the preceding sentence shall be increased by the
amount of the Annual Bonus.  For purposes of the preceding sentence, the term
‘Annual Bonus’ shall mean the annual bonus most recently paid by the Company to
Executive prior to the date of his Involuntary Termination; provided, however,
that if Executive was employed by the Company for only a portion of the

 

1

--------------------------------------------------------------------------------


 

year with respect to which such bonus was paid, then the ‘Annual Bonus’ shall
equal an amount determined by annualizing the bonus received by Executive based
on the ratio of the number of days Executive was employed by the Company during
such year to 365 days; provided, further, that if Executive has not received an
annual bonus from the Company at any time prior to the date of his Involuntary
Termination, then the ‘Annual Bonus’ shall equal the amount of Executive’s
target annual bonus for the year in which such termination occurs.

 

(b)                                 “Change in Duties” shall mean:

 

(i)            The occurrence, prior to a Change of Control or after the date
which is two years after a Change of Control occurs, of any one or more of the
following:

 

                (1)           A significant change in the nature or scope of
Executive’s authorities or duties from those previously applicable to him;

 

(2)           A reduction in Executive’s base salary from that provided to him
immediately prior to the effective date of this Agreement (or the effective date
of any extension of this Agreement pursuant to Paragraph 7(a)); or

 

(3)           A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from those substantially similar to the employee
benefits and perquisites provided by the Company (including its subsidiaries) to
executives with comparable duties; or

 

(ii)           The occurrence, within two years after the date upon which a
Change of Control occurs, of any one or more of the following:

 

(1)           A significant change in the nature or scope of Executive’s
authorities or duties from those applicable to him immediately prior to the date
on which a Change of Control occurs;

 

(2)           A reduction in Executive’s base salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

 

(3)           A diminution in Executive’s eligibility to participate in bonus,
stock option, incentive award and other compensation plans which provide
opportunities to receive compensation which are the greater of (A) the
opportunities provided by the Company (including its subsidiaries) for
executives with comparable duties or (B) the opportunities under any such plans
under which he was participating immediately prior to the date on which a Change
of Control occurs;

 

(4)           A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from the greater of (A) the employee benefits and
perquisites provided by the Company (including its subsidiaries) to executives
with comparable duties or (B) the employee

 

2

--------------------------------------------------------------------------------


 

benefits and perquisites to which he was entitled immediately prior to the date
on which a Change of Control occurs; or

 

                                (5)           A change in the location of
Executive’s principal place of employment by the Company (including its
subsidiaries) by more than 50 miles from the location where he was principally
employed immediately prior to the date on which a Change of Control occurs.

 

                (c)           “Change of Control” shall mean the occurrence of
any one of the following events:

 

(i)            Any one person, or more than one person Acting as a Group (as
hereinafter defined), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company; provided,
however, that if any one person, or more than one person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or group does not cause a Change of Control within the meaning of
this Paragraph 1(c)(i); and provided, further, that an increase in the
percentage of stock owned by any one person, or persons Acting as a Group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
Paragraph 1(c)(i); and provided, further, that this Paragraph 1(c)(i) applies to
cause a Change of Control only when there is a transfer of stock of the Company
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction; and provided, further, that, if any person,
or more than one person Acting as a Group, is considered to have met the control
requirements of Paragraph 1(c)(ii) below, the acquisition of additional control
by the same person or group will not cause a Change of Control within the
meaning of this Paragraph 1(c)(i); or

 

(ii)           A majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; provided, however, that, if any person, or more than one person Acting
as a Group, is considered to have met the control requirements of this Paragraph
1(c)(ii), the acquisition of additional control by the same person or group will
not cause a Change of Control within the meaning of this Paragraph 1(c)(ii); or

 

(iii)          Any one person, or more than one person Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total “gross fair market value” equal to or more than 60% of the total
“gross fair market value” of all the assets of the Company immediately before
such acquisition or acquisitions; provided, however, that there is no Change of
Control under this Paragraph 1(c)(iii) where there is a transfer to an entity 
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in the following proviso; and, provided, further, that a
transfer of assets by the Company shall not be treated as change in the
ownership of such assets if the assets are transferred to (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (2) an entity, 50% or more of the total value or voting
power of which is owned, directly or

 

3

--------------------------------------------------------------------------------


 

indirectly, by the Company, (3) a person, or more than one person Acting as a
Group, that owns, directly or indirectly, 50% or more of the total value or
voting power of all the outstanding stock of the Company, or (4) an entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (3) of this proviso.  For purposes
of this Paragraph 1(c)(iii), “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

For purposes of this Paragraph 1(c), (x) Section 318(a) of the Code applies to
determine stock ownership, and (y) the term “Acting as a Group” means “acting as
a group” within the meaning of Treasury Regulation section 1.409A-3(i)(5)(v)(B),
(vi)(D), or (vii)(C), as applicable.  The definition of Change of Control under
this Paragraph 1(c) is intended to comply with applicable definitions and
requirements of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
section 1.409A-3(i)(5) that correspond to the change of control events described
above, and shall be interpreted consistently therewith.

 

(1)           “Code” shall mean the Internal Revenue Code of 1986, as amended.”

 

(d)           “Compensation Committee” shall mean the Compensation Committee of
the Board.

 

(e)           “Disability” shall mean that, as a result of Executive’s
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six-consecutive months and he shall not
have returned to full-time performance of his duties within thirty days after
written notice of termination is given to Executive by the Company (provided,
however, that such notice may not be given prior to thirty days before the
expiration of such six-month period).

 

(f)            “Involuntary Termination” shall mean any termination of
Executive’s employment with the Company which:

 

(i)            does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this subparagraph (f)); or

 

(ii)           results from a resignation by Executive on or before the date
which is sixty days after the date upon which Executive receives notice of a
Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death, Disability, or
Retirement.  For all purposes of this Agreement, Executive shall be considered
to have terminated employment with the Company when Executive incurs a
“separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.

 

                (g)           “Monthly Severance Amount” shall mean an amount
equal to one-twelfth of Executive’s Annual Compensation.

 

4

--------------------------------------------------------------------------------


 

(h)           “Retirement” shall mean Executive’s resignation on or after the
date he reaches age sixty-five.

 

(i)            “Severance Amount” shall mean an amount equal to 2.5 times
Executive’s Annual Compensation.

 

(j)            “Severance Period” shall mean:

 

(i)            in the case of an Involuntary Termination which occurs prior to a
Change of Control or after the date which is two years after a Change of Control
occurs, a period commencing on the date of such Involuntary Termination and
continuing for a number of months (not in excess of thirty months) equal to the
whole number of times that Executive’s Annual Compensation can be divided by
$10,000; or

 

(ii)           in the case of an Involuntary Termination which occurs within two
years after the date upon which a Change of Control occurs, a period commencing
on the date of such Involuntary Termination and continuing for thirty months.

 

(k)           “Termination for Cause” shall mean termination of Executive’s
employment by the Company (or its subsidiaries) by reason of Executive’s
(i) gross negligence in the performance of his duties, (ii) willful and
continued failure to perform his duties, (iii) willful engagement in conduct
which is materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of a felony or a misdemeanor involving moral
turpitude.

 

2.             Services.  Executive agrees that he will render services to the
Company (as well as any subsidiary thereof or successor thereto) during the
period of his employment to the best of his ability and in a prudent and
businesslike manner and that he will devote substantially the same time, efforts
and dedication to his duties as heretofore devoted.

 

3.             Termination Other Than Within Two Years After a Change of
Control.  Subject to the provisions of Paragraph 7(i) hereof, if Executive’s
employment by the Company or any subsidiary thereof or successor thereto shall
be subject to an Involuntary Termination which occurs prior to a Change of
Control or after the date which is two years after a Change of Control occurs,
then the Company will, as additional compensation for services rendered to the
Company (including its subsidiaries), pay to Executive the following amounts
(subject to any applicable payroll or other taxes required to be withheld and
any employee benefit premiums) and take the following actions after the last day
of Executive’s employment with the Company:

 

                (a)           Pay Executive the Monthly Severance Amount on the
first day of each month throughout the Severance Period; provided, however, that
in the event Executive obtains new employment during the Severance Period, each
such monthly payment shall be reduced by 50% beginning with the payment next due
after the date Executive obtains such new employment.  Executive shall promptly
report any such new employment to the Company.  For purposes of this Paragraph
3(a), the term “employment” shall include (i) any employment as an employee or
(ii) the conduct of any trade or business (whether as a sole proprietor,
independent contractor or

 

5

--------------------------------------------------------------------------------


 

otherwise) by Executive in which he is expected to render personal services for
more than 40 hours in any given month during the Severance Period.

 

(b)           Cause Executive and those of his dependents (including his spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans throughout the Severance Period, without any cost to Executive;
provided, however, that (i) such coverage shall terminate if and to the extent
Executive becomes eligible to receive medical and dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by Executive) and (ii) if Executive (and/or his spouse) would have been
entitled to retiree medical and/or dental coverage under the Company’s plans had
he voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans.  The coverage
described in the preceding sentence shall be provided through an arrangement
that satisfies the requirements of Sections 105 and 106 of the Code such that
the benefits or reimbursements under such arrangement are not includible in
Executive’s income (and, if continued coverage under the Company’s plans does
not satisfy this requirement, then the Company shall arrange for substantially
comparable coverage to be provided under one or more insurance policies that
will satisfy this requirement).

 

4.             Termination Within Two Years After a Change of Control.  Subject
to the provisions of Paragraph 7(i) hereof, if Executive’s employment by the
Company or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination which occurs within two years after the date upon which
a Change of Control occurs, then the Company will, as additional compensation
for services rendered to the Company (including its subsidiaries), pay to
Executive the following amounts (subject to any applicable payroll or other
taxes required to be withheld and any employee benefit premiums) and take the
following actions after the last day of Executive’s employment with the Company:

 

(a)           Pay Executive a lump sum cash payment in an amount equal to the
Severance Amount on or before the fifth day after the effective date of the
release described in Paragraph 7(i) hereof.

 

(b)           Cause Executive and those of his dependents (including his spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans throughout the Severance Period, without any cost to Executive;
provided, however, that (i) such coverage shall terminate if and to the extent
Executive becomes eligible to receive medical and dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by Executive) and (ii) if Executive (and/or his spouse) would have been
entitled to retiree medical and/or dental coverage under the Company’s plans had
he voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans.  The coverage
described in the preceding sentence shall be provided through an arrangement
that satisfies the requirements of Sections 105 and 106 of the Code such that
the benefits or

 

6

--------------------------------------------------------------------------------


 

reimbursements under such arrangement are not includible in Executive’s income
(and, if continued coverage under the Company’s plans does not satisfy this
requirement, then the Company shall arrange for substantially comparable
coverage to be provided under one or more insurance policies that will satisfy
this requirement).

 

(c)           Cause any and all outstanding options to purchase common stock of
the Company held by Executive to become immediately exercisable in full and
cause Executive’s accrued benefits under any and all nonqualified deferred
compensation plans sponsored by the Company to become immediately
nonforfeitable. If and to the extent that the preceding provisions of this
paragraph are inconsistent or conflict with the terms of any stock option
agreement or nonqualified deferred compensation plan, then the preceding
provisions of this paragraph shall govern and control.

 

(d)           Cause any and all outstanding options to purchase common stock of
the Company held by Executive to remain exercisable for twelve months after the
last day of Executive’s employment with the Company (but in no event shall any
such option be exercisable for (i) a longer period than the original term of
such option (but in no event after the 10th anniversary of the original date of
grant of such option) or (ii) a shorter period than that already provided for
under the terms of such option).  If and to the extent that the preceding
provisions of this paragraph are inconsistent or conflict with the terms of any
stock option agreement, then the preceding provisions of this paragraph shall
govern and control.

 

5.             Interest on Late Payments.  If any payment provided for in
Paragraph 3(a) or Paragraph 4(a) hereof is not made when due (determined after
giving effect to any delay in such payment required pursuant to Paragraph
7(i)(2) hereof), the Company shall pay to Executive interest on the amount
payable from the date that such payment should have been made under such
paragraph until such payment is made, which interest shall be calculated at 10%
plus the prime or base rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in New York on a non-compounded
basis, and shall change when and as any such change in such prime or base rate
shall be announced by such bank.

 

6.             Certain Additional Payments by the Company.

 

(a)           Notwithstanding anything to the contrary in this Agreement, in the
event that any payment or distribution by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay to
Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed on any
Gross-up Payment, Executive retains an amount of the Gross-up Payment equal to
the Excise Tax imposed upon the Payments.  The Gross-up Payment attributable to
a particular Payment shall be made at the time such Payment is made; provided,
however, that in no event shall the Gross-up Payment be made later than the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes. The Company and

 

7

--------------------------------------------------------------------------------


 

Executive shall make an initial determination as to whether a Gross-up Payment
is required and the amount of any such Gross-up Payment.  Executive shall notify
the Company immediately in writing of any claim by the Internal Revenue Service
which, if successful, would require the Company to make a Gross-up Payment (or a
Gross-up Payment in excess of that, if any, initially determined by the Company
and Executive) within five days of the receipt of such claim.  The Company shall
notify Executive in writing at least five days prior to the due date of any
response required with respect to such claim if it plans to contest the claim. 
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided, however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of the Company’s action.  If, as a result of the Company’s action with respect
to a claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, Executive shall promptly pay such refund to the Company. 
If the Company fails to timely notify Executive whether it will contest such
claim or the Company determines not to contest such claim, then the Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.

 

(b)           On or before the date upon which a Change of Control occurs (the
“Change of Control Date”), the Compensation Committee shall make a determination
under the Company’s annual incentive plan as to whether bonuses under such plan
for the year during which the Change of Control Date occurs are due based on
partial year results through the Change of Control Date, and, if the
Compensation Committee determines that such bonuses are due, then the
Compensation Committee shall also determine the amount of such bonus that shall
be paid to Executive.  On or before the Change of Control Date, the Company
shall pay to Executive the amount of Executive’s bonus that has been determined
by the Compensation Committee in accordance with the preceding sentence.

 

7.             General.

 

(a)           Term.  The effective date of this Agreement is December 17, 2007. 
Within thirty (30) days after June 17, 2010 and within thirty (30) days after
each successive thirty (30)-month period of time thereafter that this Agreement
is in effect, the Company shall have the right to review this Agreement, and in
its sole discretion either continue and extend this Agreement, terminate this
Agreement, and/or offer Executive a different agreement.   The Compensation
Committee (excluding any member of the Compensation Committee who is covered by
this Agreement or by a similar agreement with the Company) will vote on whether
to so extend, terminate, and/or offer Executive a different agreement and will
notify Executive of such action within said thirty-day time period mentioned
above.  This Agreement shall remain in effect until so terminated and/or
modified by the Company.  Failure of the Compensation Committee to take any
action within said thirty days shall be considered as an extension of this
Agreement for an additional thirty-month period of time.  Notwithstanding
anything to the contrary contained in this “sunset provision”, it is agreed that
if a Change of Control occurs while this Agreement is in effect, then this
Agreement shall not be subject to termination or modification under this “sunset
provision”, and shall remain in force for a period of thirty months after such
Change of Control,

 

8

--------------------------------------------------------------------------------


 

and if within said thirty months the contingency factors occur which would
entitle Executive to the benefits as provided herein, this Agreement shall
remain in effect in accordance with its terms.  If, within such thirty months
after a Change of Control, the contingency factors that would entitle Executive
to said benefits do not occur, thereupon this thirty-month “sunset provision”
shall again be applicable with the thirty-day time period for Compensation
Committee action to thereafter commence at the expiration of said thirty months
after such Change of Control and on each thirty-month anniversary date
thereafter.

 

(b)           Indemnification.  If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime or base rate of interest announced by JP Morgan
Chase Bank (or any successor thereto) at its principal office in New York on a
non-compounded basis, and shall change when and as any such change in such prime
or base rate shall be announced by such bank. Any reimbursement of reasonable
attorneys’ fees and disbursements required under this Paragraph 7(b) shall be
made not later than the close of Executive’s taxable year following the taxable
year in which Executive incurs the expense; provided, however, that, upon
Executive’s termination of employment with the Company, in no event shall any
additional reimbursement be made prior to the date that is six months after the
date of Executive’s termination of employment to the extent such payment delay
is required under Section 409A(a)(2)(B)(i) of the Code.  In no event shall any
reimbursement be made to Executive for such fees and disbursements incurred
after the later of (A) Executive’s death or (B) the date that is 10 years after
the date of Executive’s termination of employment with the Company.

 

(c)           Payment Obligations Absolute.  The Company’s obligation to pay (or
cause one of its subsidiaries to pay) Executive the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries) may have against him or anyone else.  All amounts payable by
the Company (including its subsidiaries hereunder) shall be paid without notice
or demand.  Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and, except as provided in Paragraphs 3(a), 3(b) and
4(b) hereof, the obtaining of any such other employment shall in no event effect
any reduction of the Company’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

 

(d)           Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Executive and his estate.  If Executive shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate.

 

9

--------------------------------------------------------------------------------


 

(e)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(f)            Non-Alienation.  Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

(g)           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Executive, such
notices or communications shall be effectively delivered if hand delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company. 
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

(h)           Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

 

(i)            Release, Covenant Not to Compete or Solicit, and Delayed Payment
Restriction.

 

(1)           As a condition to the receipt of any benefit under Paragraph 3 or
4 hereof, Executive shall first execute a release, in the form established by
the Company, releasing the Company, its shareholders, partners, officers,
directors, employees and agents from any and all claims and from any and all
causes of action of any kind or character, including but not limited to all
claims or causes of action arising out of Executive’s employment with the
Company or the termination of such employment.  In the event that Executive is
to receive benefits under Paragraph 3, the release shall also contain a covenant
obligating Executive, for a period lasting 2 years from the effective date of
the release, (i) not to compete with the Company in or reasonably near all
geographic areas in which Executive devoted efforts during the 2-year period
immediately preceding his termination from the Company, as determined by the
Company in its sole discretion, and (ii) not to solicit the employment of any
employees of the Company without advance written consent of the Company, which
consent may be withheld for any reason.

 

(2)           The release described in Paragraph 7(i)(1) hereof must be
effective and irrevocable within 55 days after the date of the termination of
Executive’s employment with the Company.  Notwithstanding any provision in this
Agreement to the contrary, if the payment of any amount or benefit under this
Agreement would be subject to additional taxes and interest under Section 409A
of the Code because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Executive’s termination of employment (or if such
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid or
provided under

 

10

--------------------------------------------------------------------------------


 

Section 409A of the Code without being subject to such additional taxes and
interest.  If this Paragraph 7(i)(2) becomes applicable such that the payment of
any amount is delayed, any payments that are so delayed shall accrue interest on
a non-compounded basis, from the date such payment would have been made had this
Paragraph 7(i)(2) not applied to the actual date of payment, at the prime or
base rate of interest announced by JPMorgan Chase Bank (or any successor
thereto) at its principal office in New York on the date of Executive’s
termination of employment (or the first business day following such date if such
termination does not occur on a business day) and shall be paid in a lump sum on
the actual date of payment of the delayed payment amount.  Executive hereby
agrees to be bound by the Company’s determination of its “specified employees”
(as such term is defined in Section 409A of the Code) in accordance with any of
the methods permitted under the regulations issued under Section 409A of the
Code.

 

(j)            Full Settlement.  If Executive is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Executive might
otherwise assert against the Company on account of his termination of
employment.

 

(k)           Unfunded Obligation.  The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company (including its subsidiaries),
and no such obligation shall create a trust or be deemed to be secured by any
pledge or encumbrance on any property of the Company (including its
subsidiaries).

 

(l)            Not a Contract of Employment.  This Agreement shall not be deemed
to constitute a contract of employment, nor shall any provision hereof affect
(a) the right of the Company (or its subsidiaries) to discharge Executive at
will or (b) the terms and conditions of any other agreement between the Company
and Executive except as provided herein.

 

(m)          Number and Gender.  Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. 
The masculine gender where appearing herein shall be deemed to include the
feminine gender.

 

(n)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior Severance Agreements, if any, by and between the Company and
Executive. Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as

 

“EXECUTIVE”

 

 

[Name]

 

 

“COMPANY”

 

 

FOREST OIL CORPORATION

 

 

By:

 

 

H. Craig Clark

 

President & Chief Executive Officer

 

12

--------------------------------------------------------------------------------